United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-30231
                          Summary Calendar



     STEPHEN SAIZAN; RUSSELL HOOGE;
     RODOLFO GARCIA,

                                          Plaintiffs-Appellants,

          versus

     DELTA CONCRETE PRODUCTS
     COMPANY INC.; ET AL.,

                                          Defendants,

     DELTA CONCRETE PRODUCTS COMPANY INC.,

                                          Defendant-Appellee.



           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 00-CV-598-B



Before GARWOOD, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiffs Stephen Saizan, Russell Hooge, and Rodolfo Garcia

appeal the district court’s rulings on the issue of damages in

their Fair Labor Standards Act suit.   The district court certified



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
these rulings as final pursuant to FED. R. CIV. P. 54(b).        Although

no determination of liability has been made, the parties agree that

the determination of this appeal may eliminate the need for a

retrial of this case.

     The clerk directed the parties to brief the issue of whether

the district court’s orders were appealable pursuant to FED. R. CIV.

P. 54(b).    Although the parties failed to meaningfully brief the

issue,   this   court   must   raise   the   issue   of   its   appellate

jurisdiction sua sponte if necessary.        Mosley v. Cozby, 813 F.2d

659, 660 (5th Cir. 1987).

     When more than one claim is presented, or when multiple

parties are involved, “the court may direct the entry of a final

judgment as to one or more but fewer than all of the claims or

parties only upon an express determination that there is no just

reason for delay and upon an express direction for the entry of

judgment.”   FED. R. CIV. P. 54(b).    This court review a Rule 54(b)

certification for abuse of discretion and it will dismiss the

appeal if it determines that the FED. R. CIV. P. 54(b) certification

was an abuse of discretion.       PYCA Industries, Inc. v. Harrison

County Waste Water Management Dist., 81 F.3d 1412, 1421 (5th Cir.

1996).

     We conclude that because the district court’s rulings, which

addressed only damages and did not determine liability, did not

dispose of any of the plaintiffs’ claims in their entirety.           See


                                   2
Monument Mgmt. Ltd. P’ship I v. City of Pearl, Miss., 952 F.2d 883,

885 (5th Cir. 1992) (judgment which does not dispose of the

entirety of a claim cannot be made appealable by recourse to Rule

54(b)); Pemberton v. State Farm Mut. Auto. Ins. Co., 996 F.2d 789,

791 (5th Cir. 1993) (Fed. R. Civ. P. 54(b) unavailable where

judgment determined liability but did not fix amount of damages;

correct procedure was to seek appeal pursuant to 28 U.S.C. §

1292(b)); see also DeMelo v. Woolsey Marine Industries, Inc., 667

F.2d 1030, 1033-35 & n.9 (5th Cir. 1982) (discussing differences

between FED. R. CIV. P. 54(b) and 28 U.S.C. § 1292(b)).

     Because the district court’s rulings did not dispose of any

claim in its entirety, we conclude that the district court abused

its discretion by certifying these issues for appeal pursuant to

FED. R. CIV. P. 54(b).*   Therefore, the appeal is DISMISSED for lack

of jurisdiction.




     *
      We further note that no application to this court for leave
to appeal under 28 U.S.C. § 1292(b) has been filed.      See also
Chevron USA, Inc. v. School Board, 294 F.3d 716 at 720 (5th Cir.
2002); Fed. R. App. Proc. 5.

                                   3